United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2522
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Fredy Juan Morales-Alvarez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                            Submitted: January 07, 2021
                             Filed: January 12, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Fredy Juan Morales-Alvarez appeals after he pleaded guilty to a drug offense,
and the district court1 imposed a sentence at the bottom of the advisory sentencing

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
guideline range. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41 (2007), we conclude that the
district court did not impose an unreasonable sentence. The court properly
considered the factors set forth in 18 U.S.C. § 3553(a), and there is no indication that
the court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see
also United States v. Dunn, 928 F.3d 688, 694 (8th Cir. 2019). Furthermore, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                          -2-